DETAILED ACTION
This correspondence is in response to the communications received January 11, 2022.  Claims 1-5 and 7-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1, 7 and 8 and their dependent claims are allowable. Claims 5, 9 and 12-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species, as set forth in the Office action mailed on July 19, 2021, is hereby withdrawn and claims 5, 9 and 12-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


REASONS FOR ALLOWANCE
Claims 1-5 and 7-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The display device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest.
 
Regarding claim 1, the prior art discloses a display device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“a difference between the second emission peak wavelength and the first emission peak wavelength is more than an average value of a full width half maximum of a spectrum of light emitted from the first light emitting layer and full width half maximum of a spectrum of light emitted from the second light emitting layer, and
a difference between the third emission peak wavelength and the second emission peak wavelength is more than an average value of the full width half maximum of the spectrum of the light emitted from the second light emitting layer and a full width half maximum of a spectrum of light emitted from the third light emitting layer”.

Regarding claim 7, the prior art discloses a display device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,


Regarding claim 8, the prior art discloses a display device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“the difference between the second emission peak wavelength and the first emission peak wavelength and the difference between the third emission peak wavelength and the second emission peak wavelength are equal to or more than 50 nm.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893